Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

112 F Invocation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: acquisition unit, output unit, second acquisition unit, correction unit and the division unit  and first setting unit in claims 1-16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



     Claim(s) 1, 3, 5, 7, 8, 11 and 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yaskovsky (2016/0371845)
     With respect to claim 1, Yaskovsky teaches an information processing apparatus 20 illustrated in figure 1 configured to output a histogram (described in para. 47, see also figure 5) representing a distribution of depth values (para. 46, see also figure 5) from a measurement apparatus,  image capture system 32 to a target object 22, comprising:
 an acquisition unit via controller 52 for assigning a value to the depth value to configure a depth map, see para. 30, lines 1-7, based on the measurements of the object  22. Yaskovsky teaches an output unit via controller 52  or processor 26, see para. 41, lines 1-7 and para. 45, lines 1-7 for evaluating the frequency (number of pixels in a group or bin) that are below a predefined threshold to determine when a depth value is to be reduced due to noise or no signal (see col. 48).




With respect to claim 5, Taskovsky teaches  a third configuration of the processor 26 for  determining confidence scores of the pixel depth values.  See paragraphs 37 and 48.
With respect to claim 7, Yaskovsky teaches depth image data taken from the depth values, see para. 21, lines 9-17.

With respect to claim 8, Yaskovsky teaches assigning a default depth value to a pixel whose shift value (correlated image value with respect to a reference value) is below a predefined threshold. See bottom of para. 37.

     With respect to claim 11, Yaskovsky teaches a controller 52 for dividing the depth image into associated, upper, lower and intermediate areas.   See para. 47, lines 1-11.
    Yaskovsky teaches an output unit which is a display 28  for the purpose as claimed. 

   With respect to claim 17, Yaskovsky teaches an information processing apparatus 20 illustrated in figure 1 configured to output a histogram (described in para. 47, see also figure 5) representing a distribution of depth values (para. 46, see also figure 5) from a measurement apparatus,  image capture system 32 to a target object 22, comprising:
 an acquisition unit via controller 52 for assigning a value to the depth value to configure a depth map, see para. 30, lines 1-7, based on the measurements of the object  22. 

     With respect to claim 18, Yaskovsky teaches  a storage medium for storing a program for causing a method of outputting a histogram, see para. 12, for representing distribution of depth values from a measurement apparatus 20 regarding a target 22, the method comprising: acquiring depth information,  via controller 52 for assigning a value to the depth value to configure a depth map, see para. 30, lines 1-7, based on the measurements of the object  22. Yaskovsky teaches based on the acquired depth information, outputting  the histogram via  controller 52  or processor 26, see para. 41, lines 1-7 and para. 45, lines 1-7 for evaluating the frequency (number of pixels in a group or bin) that are below a predefined threshold to determine when a depth value is to be reduced due to noise or no signal (see col. 48).


With respect to claim 19, Yaskovsky teaches an information processing method for outputting  a histogram (described in para. 47, see also figure 5) representing a distribution of depth values (para. 46, see also figure 5) from a measurement apparatus,  image capture system 32 to a target object 22,  the method comprising: acquiring depth information,  via controller 52 for assigning a value to the depth value to configure a depth map, see para. 30, lines 1-7, based on the measurements 

     With respect to claim 20, Yaskovsky teaches  an information processing method       (see figure 5) for outputting  a histogram for inspecting the state of a target object 22 based on a peak  (para. 47, last two lines) in a specific class in the histogram: acquiring depth information,  via controller 52 for assigning a value to the depth value to configure a depth map, see para. 30, lines 1-7, based on the measurements of the object  22. Yaskovsky teaches based on the acquired depth information, outputting  the histogram via  controller 52  or processor 26, see para. 41, lines 1-7 and para. 45, lines 1-7 for evaluating the frequency (number of pixels in a group or bin) that are below a predefined threshold to determine when a depth value is to be reduced due to noise or no signal (see col. 48).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 2, 6, 10 and 15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasovsky in view of  the Well Known Prior Art. MPEP 2144.03.

     With respect to claim 2, Yaskovsky teaches all of the subject matter upon which the claim depends except  a specific value of zero,  infinity or  a negative value associated with a depth value.
    Yaskovsky clearly teaches detection of depth values that are the result of faulty conditions, see para. 47, last three lines. 
     The present invention as well as Yaskovsky  both detect the depth values that are anomalies from the intensity pixel values that are obtained from the camera. Since Yaskovsky, like the present invention, are directed to processing histograms so that error depth values are determined and reduced, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to name,  zero, negative and infinite pixel values as invalid results and to reduce their value in the computation of the pixel intensity values.  Clearly , depth values, which are zero, negative and infinite are invalid and would have been recognized by Yaskovsky  as  “invalid results”. 

     With respect to claim 6, Yaskovsky teaches  an interface for controlling a computer interaction and the interaction of objects on a display 28.  What Yaskovsky does not specifically state is that color is specified by the user.  However, since Yaskovsky teaches specifying  the interaction of objects, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the 

     With respect to claim 10, Yaskovsky teaches all of the subject matter upon which the claim depends except for different depth values displayed with different colors. Yaskovsky teaches  an interface for controlling a computer interaction and the interaction of objects on a display 28. Yaskovsky teaches specifying  the interaction of objects, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the color of an object  would have been at least one characteristic changed by the user while viewing the display 28 for purposes of changing the color of the histogram. Moreover, Yaskovsky suggests that the interface could be used to change a characteristic for one or more objects wherein the characteristic is color.

     With respect to claim 15, Yaskovsky teaches all of the subject matter upon which the claim depends except for representation of the image in color and displaying in color.
     Yaskovsky teaches specifying  the interaction of objects.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the color of an object  would have been at least one characteristic changed by the user while viewing the display 28 for purposes of changing the colors associated with depth values of objects 22.



                           Claims Objected To As Containing Allowable Matter
Claims 4, 9 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

                                                             Allowed Claim
The following is an examiner’s statement of reasons for allowance:   With respect to claim 16, the prior art does not show in claimed combination, “… a setting unit configured to set a class specified by a user in the histogram…”..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME GRANT II whose telephone number is (571)272-7463.  The examiner can normally be reached on M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEROME GRANT II/Primary Examiner, Art Unit 2664